Per Curiam.
Adam Garrett Gutbezahl was admitted to practice by this Court in 2014 and lists a business address in the District of Columbia with the Office of Court Administration. Gutbezahl now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Gutbezahl’s application.
Upon reading the affidavit of Gutbezahl sworn to June 15, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Gutbezahl is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Egan Jr., J.P., Lynch, Rose, Clark and Mulvey, JJ., concur.
Ordered that Adam Garrett Gutbezahl’s application to resign is granted and his nondisciplinary resignation is accepted; and it is further ordered that Adam Garrett Gutbezahl’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that Adam Garrett Gutbezahl shall, within 30 days of the date of entry of this order, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.